991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A. Hakim SULTAN, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Michigan Parole Board;Gloria Richardson, Defendants-Appellees.
No. 92-2060.
United States Court of Appeals, Sixth Circuit.
March 5, 1993.

1
Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and BENJAMIN F. GIBSON, Chief District Judge.*

ORDER

2
A. Hakim Sultan, a pro se Michigan prisoner, appeals a district court judgment dismissing his complaint filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and declaratory relief, Sultan sued the Michigan Department of Corrections, the Michigan Parole Board, and Gloria Richardson, a parole board member, alleging that he was denied his right to parole in violation of the Fifth, Eighth, and Fourteenth Amendments to the United States Constitution.   The district court summarily dismissed the complaint against the Department of Corrections and the Parole Board as frivolous under 28 U.S.C. § 1915(d).


4
Following Richardson's motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6), the case was referred to a magistrate judge who recommended that the complaint be dismissed because Richardson was entitled to quasi-judicial immunity.   Upon de novo review in light of Sultan's objections, the district court adopted the magistrate judge's report and dismissed the case.   In his timely appeal, Sultan raises a plethora of issues.   He has also requested oral argument.


5
The district court did not abuse its discretion in dismissing Sultan's claims against the Michigan Department of Corrections and the Michigan Parole Board.   See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).   It also properly dismissed the complaint as to Richardson because Sultan cannot prove any set of facts in support of his claims that would entitle him to relief.   Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S. Ct. 182 (1990).   Sultan's remaining arguments are without merit.


6
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, Chief U.S. District Judge for the Western District of Michigan, sitting by designation